6 So.3d 114 (2009)
Jeffrey RUSSELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-2970.
District Court of Appeal of Florida, Second District.
April 15, 2009.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
*115 Jeffrey Russell, pro se.
Bill McCollum, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Chief Judge.
We affirm without comment Jeffrey Russell's convictions following his no contest plea to several sexual offenses involving minors. But as properly conceded by the State, the probation imposed for counts three and four was not orally pronounced by the court at sentencing. Accordingly, we reverse and remand solely for the purpose of striking the probation on those two counts. See Ashley v. State, 850 So.2d 1265, 1268 (Fla.2003) (holding that court's oral pronouncement of sentence controls over discrepancy in written sentence).
Affirmed in part, reversed in part, and remanded.
FULMER and KHOUZAM, JJ., Concur.